ORDER
In this suit under 42 U.S.C. § 1983, Wisconsin prisoner Michael Blackmon challenges as unconstitutional the conditions of his parole, which has since been revoked. Blackmon was ordered back to prison because he refused to obtain a psychological evaluation. Blackmon concedes this fact but insists that he is “of sound mind” and that forcing him to seek a psychological evaluation amounts to cruel and unusual punishment. He demands unspecified injunctive relief plus $6 million in damages. The district court dismissed his suit at screening. See 28 U.S.C. § 1915A(b)(l).
We agree with the district court that Blackmon has selected the wrong vehicle to pursue his grievances. A person convicted of a crime may not use § 1983 to attack the fact of his confinement or the conditions of his parole. Preiser v. Rodriguez, 411 U.S. 475, 490, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973); Savory v. Lyons, 469 F.3d 667, 670 (7th Cir.2006); Williams v. Wisconsin, 336 F.3d 576, 579-80 (7th Cir. 2003); Drollinger v. Milligan, 552 F.2d 1220, 1224-25 (7th Cir.1977). Nor may a prisoner use § 1983 to obtain damages if success on the merits necessarily would imply the invalidity of the revocation of his parole. Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir.2006); Coleman v. Dretke, 395 F.3d 216, 219 n. 2 (5th Cir.2004); Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir.2000). If Blackmon wanted to challenge the constitutionality of Wisconsin’s requiring him to obtain a psychological evaluation, then he should have filed a petition for a writ of habeas corpus.
AFFIRMED.